Filed 8/8/18




         IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                             S105908
           v.                        )
                                     )
JOHN SAMUEL GHOBRIAL,                )
                                     )                        Orange County
           Defendant and Appellant.  )                    Super. Ct. No. 98NF0906
____________________________________)

                      ORDER MODIFYING OPINION AND
                     DENYING PETITION FOR REHEARING

THE COURT:
        The opinion herein, filed June 21, 2018, and appearing at 5 Cal.5th 250, is
modified as follows:
    1. On page 290, in the second full paragraph on that page, the second sentence,
        beginning, “Although the prosecutor”, is modified so that the words “equally
        worthy of condemnation” are deleted and the words, “culpable for his crimes
        because of any connection with September 11, the terrorists, or their racial or
        national background” are inserted. The modified sentence will then read as
        follows: “Although the prosecutor briefly referred to Osama bin Laden, Al
        Qaeda, and the terrorists who perpetrated the September 11 attacks, the
        prosecutor never suggested that defendant’s crime was somehow comparable
        to those attacks or that defendant was culpable for his crimes because of any



                                              1
       connection with September 11, the terrorists, or their racial or national
       background.
   2. On page 290, in the second full paragraph on that page, the third sentence
       beginning, “Indeed, the prosecutor’s”, is modified so that the words “at all”
       following the word “defendant” are deleted and the words, “ — namely, that a
       defendant’s mental illness does not always negate criminal liability” are
       inserted at the end of that sentence following the words “prosecutor’s
       argument.” The modified sentence will then read as follows: “Indeed, the
       prosecutor’s references were not clearly directed at defendant, but were instead
       designed to illustrate general legal points relevant to the prosecutor’s
       argument — namely, that a defendant’s mental illness does not always negate
       criminal liability.”


After modification, the full paragraph will read as follows:


       In any event, defendant’s claims lack merit. Although the prosecutor briefly
referred to Osama bin Laden, Al Qaeda, and the terrorists who perpetrated the
September 11 attacks, the prosecutor never suggested that defendant’s crime was
somehow comparable to those attacks or that defendant was culpable for his crimes
because of any connection with September 11, the terrorists, or their racial or national
background. Indeed, the prosecutor’s references were not clearly directed at
defendant, but were instead designed to illustrate general legal points relevant to the
prosecutor’s argument — namely, that a defendant’s mental illness does not always
negate criminal liability. The prosecutor did not commit misconduct. (Compare
People v. McDermott (2002) 28 Cal. 4th 946, 1003 (McDermott) [finding no
misconduct where the prosecutor compared the defendant to “a Nazi working in the




                                              2
crematorium by day and listening to Mozart by night” because the prosecutor “was
not comparing defendant’s conduct in arranging [the] murder with the genocidal
actions of the Nazi regime,” and instead “was arguing that human beings sometimes
lead double lives, showing a refined sensitivity in some activities while demonstrating
barbaric cruelty in others”] with People v. Zurinaga (2007) 148 Cal. App. 4th 1248,
1260 [finding nonprejudicial misconduct where the prosecutor made an extended
comparison of the defendants’ robbery and false imprisonment offenses to the
hijackings that occurred on September 11, 2001].)


      This modification does not affect the judgment.
      John Samuel Ghobrial’s petition for rehearing is denied.




                                            3